Title: To George Washington from Bryan Fairfax, 21 March 1782
From: Fairfax, Bryan
To: Washington, George


                        
                            Dear Sir
                            Towlston March the 21st 1782
                        
                        I am told that a Letter passing under Your Excellency’s Inspection will be suffered to go to New York, and
                            therefore I take the Liberty to inclose one for Your Perusal and wish to have it take that Passage as it is a Letter of
                            Consequence and beg the Favor of You to have it sealed if not thought improper.
                        The good old Baron in Frederick having died this Winter, the Paper that was left at Mt Vernon has come to my
                            Hands. It contains a Power of Attorney from the present Lord Fairfax (executed before he left the Country) to my Brother
                            to act in his Behalf, with a like Authority from him to me, which not having a Witness to it tho’ in his Hand-writing, I
                            am advised not to act under without further Advice. Yet it is proper that I should give as early Intelligence of it as I
                            can.
                        A fourth part of the Request is left to me, and the reversion of three Annuities of £100 Stg each to three of
                            my younger Children. I remain with great Regard Yr Excellency’s Most obliged & Obedt St
                        
                            Bryan Fairfax
                        
                    